Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John P. Sirico, II Vice President & Assistant General Counsel Exhibit 5.1 December 3, 2007 CIT Group Inc. 1 CIT Drive Livingston, New Jersey 07039-5703 CIT Group Inc. 6.250% Senior Notes due December 15, 2009 7.000% Senior Notes due December 15, 2012 7.500% Senior Notes due December 15, 2017 Ladies and Gentlemen: I am a Vice President and Assistant General Counsel of CIT Group Inc., a Delaware corporation (the Corporation). I am making this opinion in connection with the purchase and sale of the Corporations 6.250% Senior Notes due December 15, 2009 (the  6.250% Senior Notes ), the 7.000% Senior Notes due December 15, 2012 (the  7.000% Senior Notes ), and the 7.500% Senior Notes due December 15, 2017 (the  7.500% Senior
